Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 21 January 2021. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s arguments with respect to Claim objection to claim 17 as set forth in the office action of 21 October 2020 have been considered and are persuasive. Therefore, the Claim objection to claim 17 as set forth in the office action of 21 October 2020 has been withdrawn.
	The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation. However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness.
Applicant’s arguments with respect to rejection of claims 1-16 and 18 under 35 USC 112(b) as set forth in the office action of 21 October 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-16 and 18 under 35 USC 112(b) as set forth in the office action of 21 October 2020 has been withdrawn.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 21 October 2020 have been considered and are NOT persuasive. Specifically, Applicant argues-
Applicant respectfully submits that Hartman, Zhang, Bachrach do not, singly or in combination, teach or suggest "...the second optical element being positioned 

	The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Initially, the Examiner points out that Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references; therefore, Examiner is not sure how the applicant differentiates the limitations being argued and the references used for them. Further, Applicant is arguing against Zhang for limitations which were 
Applicant’s arguments with respect to the Double Patenting rejection of claims 1-20 as set forth in the office action of 21 October 2020 and the Terminal Disclaimer provided by the Applicant on 21 January 2021 have been considered and therefore, the Double Patenting rejection of claims 1-20 as set forth in the office action of 21 October 2020 has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first optical element” and “second optical element” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 20 recite the limitation “wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle and include 360 degrees of lateral directions around the unmanned aerial vehicle”. The Examiner notes that these limitations are already recited in claim 11, from which claim 16 directly depends, and claim 17, from which claim 20 directly depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US20090122133A1) in view of Zhang (US20160360104A1) in further view of Adsumilli (US9571759B1).
Regarding claim 1, Hartman discloses an unmanned aerial vehicle (see at least abstract, Figure 2 and [0022]), comprising: a first optical element configured to guide light within a first field of view to a first image sensor (see at least Figure 3, [0007], [0021]-[0023], [0026]-[0030], [0040] and [0041]), the first optical element being vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates (see at least Figure 2, Figure 3, [0023], [0026]-[0030], [0040] and [0041]); and a second optical element configured to guide light within a second field of view to a second image sensor (see at least Figure 3, [0007], [0021]-[0023], [0026]-[0030], [0040] and [0041]), the second optical element being (see at least Figure 2, Figure 3, [0023], [0026]-[0030], [0040] and [0041]).
	Hartman fails to explicitly disclose the second optical element being positioned such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the aerial unmanned vehicle.
	Zhang teaches the second optical element being positioned such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle (see at least Figure 1, Figure 2, [0040]-[0046] and [0053]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the second optical element being positioned such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle since they are both directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability.
Hartman as modified by Zhang fails to disclose the second optical element being positioned such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle. However, such matter is suggested by Adsumilli (see at least abstract, Figure 1, Figure 5, Figures 6A-6C, Figure 9, Col.3 line 49-Col.4 line 8, Col.6 lines 8-35 and Col.7 lines 7-67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman as modified by Zhang to incorporate the teachings of Adsumilli to have the second optical element positioned such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle. Even though Adsumilli’s teachings are mostly focused on camera systems rather than the camera systems being used with drones/UAVs, one of ordinary skill in the art would still find it obvious to modify Hartman as modified by Zhang by Adsumilli since Adsumilli’s teachings regarding the camera systems would function and benefit the camera systems of disclosure of Hartman as modified by Zhang and Bachrach just the same by increasing safety, reliability and accuracy.

Regarding claim 10, Hartman fails to explicitly disclose wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle around a vertical axis of the unmanned aerial vehicle.
Zhang teaches wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle around a vertical axis of the unmanned aerial vehicle (see at least Figures 1-3, Figures 6-23, [0040]-[0046], [0069]-[0071], [0076]-[0078], [0098]-[0103], [0132]-[0136]).


Regarding claim 17, Hartman discloses a non-transitory computer readable storage medium having instructions executed thereon that, when executed by a processor (see at least abstract, claims 1 and 2, [0022]-[0025], [0030] and [0032]-[0035]) causes the processor to: generate a first output signal conveying first visual information within a first field of view of a first optical element (see at least Figure 3, Figure 6, Figures 9 and 10, [0007], [0021]-[0023], [0026]-[0030], [0040] and [0041]), wherein the first optical element is carried by an unmanned aerial vehicle and is vertical oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates leveled with respect to ground (see at least Figure 2, Figure 3, [0023], [0026]-[0030], [0040] and [0041]); and generate a second output signal conveying second visual information within a second field of view of a second optical element (see at least Figure 3, Figure 6, Figures 9 and 10, [0007], [0021]-[0023], [0026]-[0030], [0040] and [0041]), wherein the second optical element is vertically oriented such that the second field of view is directed downwards when the unmanned (see at least Figure 2, Figure 3, [0023], [0026]-[0030], [0040] and [0041]).
Hartman fails to explicitly disclose wherein the second optical element is carried by the unmanned 21GP2015217US1C2PATENTAttorney Docket No.: GPRO2-3037-Caerial vehicle such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle.
Zhang teaches wherein the second optical element is carried by the unmanned 21GP2015217US1C2PATENTAttorney Docket No.: GPRO2-3037-Caerial vehicle such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle (see at least Figure 1, Figure 2, [0040]-[0046] and [0053]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the second optical element is carried by the unmanned 21GP2015217US1C2PATENTAttorney Docket No.: GPRO2-3037-Caerial vehicle such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle since they are both directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability.
Hartman as modified by Zhang fails to disclose wherein the second optical element is carried by the unmanned aerial vehicle such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle. However, such matter is suggested by Adsumilli (see at least abstract, Figure 1, Figure 5, Figures 6A-6C, Figure 9, Col.3 line 49-Col.4 line 8, Col.6 lines 8-35 and Col.7 lines 7-67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman as modified by Zhang to incorporate the teachings of Adsumilli to have the second optical element carried by the unmanned aerial vehicle such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle. Even though Adsumilli’s teachings are mostly focused on camera systems rather than the camera systems being used with drones/UAVs, one of ordinary skill in the art would still find it obvious to modify Hartman as modified by Zhang by Adsumilli since Adsumilli’s teachings regarding the camera systems would function and benefit the camera systems of disclosure of Hartman as modified by Zhang and Bachrach just the same by increasing safety, reliability and accuracy.

Regarding claim 18, Hartman discloses wherein any of a centerline of the first field of view is substantially parallel to a vertical axis of the unmanned aerial vehicle (see at least Hartman; Figure 2, Figure 3, Figure 10, [0026], [0027], [0037] and [0039]), the centerline of the first field of view is coincident with the vertical axis of the unmanned aerial vehicle (see at least Hartman; Figure 2, Figure 3, Figure 10, [0026], [0027], [0037] and [0039]), the centerline of the first field of view is not coincident with the vertical axis of the unmanned aerial vehicle, and the centerline of the first field of view is offset from a vertical axis of the unmanned aerial vehicle by ten degrees or less.  

Regarding claim 19, claim 19 is commensurate in scope with claim 10. See above for rejection of claim 10. 

Claims 2-9, 11-15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US20090122133A1) in view of Zhang (US20160360104A1) in further view of Adsumilli (US9571759B1) in yet further view of Bachrach (US20160327950A1).
Regarding claim 2, Hartman discloses a housing (see at least abstract, Figures 2 and 3, [0022], [0025] and [0026]).
Hartman as modified by Zhang and Adsumilli fails to explicitly disclose a motor carried by the housing, the motor configured to drive a rotor.
Bachrach teaches; a motor carried by the housing (see at least Figure 1, Figure 13 and [0105]) the motor configured to drive a rotor (see at least Figure 1, Figure 13 and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman as modified by Zhang and Adsumilli to incorporate the teachings of Bachrach of a motor carried by the housing the motor configured to drive a rotor since they are all using camera systems and use of Bachrach as the combined system will provide for image and video capture and remote control. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one 

Regarding claim 3, Hartman as modified by Zhang, Adsumilli and Bachrach discloses wherein the first optical element is carried by the housing such that a centerline of the first field of view is substantially parallel to a vertical axis of the unmanned aerial vehicle (see at least Hartman; Figure 2, Figure 3, Figure 10, [0026], [0027], [0037] and [0039]).

Regarding claim 4, Hartman as modified by Zhang, Adsumilli and Bachrach discloses wherein the first optical element is carried by the housing such that a centerline of the first field of view is coincident with a vertical axis of the unmanned aerial vehicle (see at least Hartman; Figure 2, Figure 3, Figure 10, [0026], [0027], [0037] and [0039]).

Regarding claim 5, Hartman fails to explicitly disclose wherein the first optical element is carried by the housing such that a centerline of the first field of view is not coincident with a vertical axis of the unmanned aerial vehicle.
(see at least Figures 1-3, Figures 6-23, [0069]-[0071] and [0098]-[0103]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the first optical element is carried by the housing such that a centerline of the first field of view is not coincident with a vertical axis of the unmanned aerial vehicle since they are directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability. 

Regarding claim 6, Hartman fails to explicitly disclose wherein the first optical element is carried by the housing such that a centerline of the first field of view is offset from a vertical axis of the unmanned aerial vehicle by ten degrees or less.
Zhang teaches wherein the first optical element is carried by the housing such that a centerline of the first field of view is offset from a vertical axis of the unmanned aerial vehicle by ten degrees or less (see at least [0069]-[0071] and [0098]-[0103]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the first optical element is carried by the housing such that a centerline of the first field of view is offset from a vertical axis of the unmanned aerial vehicle by ten degrees or less since they are directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability. 

Regarding claim 7, Hartman fails to explicitly disclose wherein the first optical element is carried by the housing such that an offset of a centerline of the first field of view from a vertical axis of the unmanned aerial vehicle changes based on a tilt of the unmanned aerial vehicle.
Zhang teaches wherein the first optical element is carried by the housing such that an offset of a centerline of the first field of view from a vertical axis of the unmanned aerial vehicle changes based on a tilt of the unmanned aerial vehicle (see at least Figure 1, Figure 3, [0069]-[0071] and [0098]-[0103]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the first optical element is carried by the housing such that an offset of a centerline of the first field of view from a vertical axis of the unmanned aerial vehicle changes based on a tilt of the unmanned aerial vehicle since they are directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability. 

Regarding claim 8, Hartman as modified by Zhang, Adsumilli and Bachrach discloses wherein the first optical element and the second optical element are carried by the housing such that a centerline of the first field of view is coincident with a centerline of the second field of view (see at least Hartman; Figure 3, Figure 10, [0026], [0027], [0037] and [0039]).

Regarding claim 9, Hartman fails to disclose wherein the first optical element and the second optical element are carried by the housing such that a centerline of the first field of view is not coincident with a centerline of the second field of view.
Zhang teaches wherein the first optical element and the second optical element are carried by the housing such that a centerline of the first field of view is not coincident with a centerline of the second field of view (see at least Figures 1-3, Figures 6-23 and [0069]-[0071] and [0098]-[0103]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the first optical element and the second optical element are carried by the housing such that a centerline of the first field of view is not coincident with a centerline of the second field of view since they are directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability. 

Regarding claim 11, claim 11 is commensurate in scope with claims 1 and 2. See above for rejection of claims 1 and 2.

Regarding claim 12, claim 12 is commensurate in scope with any of claims 3-6. See above for rejection of any of claims 3-6.

Regarding claim 13, claim 13 is commensurate in scope with claim 7. See above for rejection of claim 7. 

Regarding claim 14, claim 14 is commensurate in scope with any of claims 8 and 9. See above for rejection of any of claims 8 and 9.

Regarding claim 15, Hartman fails to explicitly disclose wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle around a vertical axis of the unmanned aerial vehicle.
Zhang teaches wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle around a vertical axis of the unmanned aerial vehicle (see at least Figures 1-3, Figures 6-23, [0040]-[0046], [0069]-[0071], [0076]-[0078], [0098]-[0103], [0132]-[0136]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartman to incorporate the teachings of Zhang wherein the peripheral portion of the first field of view and the peripheral portion of the second field of view that overlap circumscribe the unmanned aerial vehicle around a vertical axis of the unmanned aerial vehicle since they are both directed to drones/UAVs using camera systems and use of Zhang would increase accuracy and reliability. 


Regarding claim 16, claim 16 is commensurate in scope with claim 1 (and claim 11). See above for rejection of claim 1 (and claim 11). 

Regarding claim 20, claim 20 is commensurate in scope with claim 17. See above for rejection of claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, while Adsumilli is currently being used in rejection of claim 11’s new amendments; Examiner notes that due to wording of independent claim 11 being broader than independent claims 1 and 17 and not including the main limitations “the first optical element being vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates” and “the second optical element being vertically oriented such that the second field of view is directed downwards when the unmanned aerial vehicle operates”; the reference WO2015082105A1 (see at least Figure 1) cited in the attached PTO-892 form could very well be used to cover/teach the limitation “a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.M./           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667